Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,2,4,5 and 7-21 are pending in the application. Claims 7-16,18,19 and 21 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1,2,4,5,17, and 20 have been examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the 


Withdrawn Rejections
	Applicant's amendments and arguments filed August 31, 2021 are acknowledged and have been fully considered.  
    The rejection of claims 2,4 and 5 under 35 U.S.C. § 101 has been withdrawn in view of Applicant’s persuasive argument wherein  the compositions of Claim 2, 4, and 5 are not naturally occurring, but reflect compositions that can only be achieved through desalting the halophyte. The desalting process is not a process that halophytes undergo in nature. Tables 2, 3, and 4 compare halophyte-based compositions before and after desalting. The composition of Claim 2 recites a composition comprising greater than 61 wt.% carbohydrates and less than 6.8 wt.% sodium. Naturally occurring halophyte compositions comprise less than 61 wt.% carbohydrates and greater than 6.8 wt.% sodium. Thus, the recited composition comprises more carbohydrates and less sodium than their naturally occurring reference compositions.  

Claims 1,2,4, 5,17 and 20  were rejected under 35 USC 103 as being obvious over Katzen (US PG Publication 2005/0048080 A1) and claims 1,2,4, 5,17 and 20 were under 35 USC 103 as being obvious over Kim et al. (US PG Publication 2010/0304000 A1).  These rejections have been withdrawn in view of Applicant’s persuasive argument wherein the cited art does not disclose all elements of the method of Claim 1 
New Rejection(s) 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,2,4, 5,17 and 20 are rejected under 35 USC 103 as being obvious over SHON SI SUN et al (KR20130058230 (A), cited by Applicant on the IDS submitted 11/5/2018).


Applicant’s Invention

	     Applicant claims a  method of preparing a functionally reinforced desalted nutritional composition from a halophyte, comprising the steps of: (a) mixing dried powder of the halophyte with water  at 4-9°C or lower and stirring a resultant mixture for 4-30 minutes; (b) centrifuging the stirred mixture and removing a supernatant having a high salt content to recover a desalted precipitate; and (c) drying the desalted precipitate.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

     SHON SI SUN et al teach a manufacturing method of Salicomia herbacea tea comprising a step of naturally drying a Sliconia herbace (halophyte of the instant claims) for 2-7 days and separating Saliconia herbacea seeds; a step of washing the Saliconia herbacea seeds with 5-40 °C water; a step of drying the Saliconia herbacea seeds with hot air at 80-120 °C; and a step of roasting the dried Saliconia herbacea seeds at 80-130 °C. The average particle diameter of the Saliconia herbacea seeds is 5-30 mesh. The content of moisture in the dried Saliconia herbacea seeds is 0.01-2 wt.%. The content of carbohydrate in the Saliconia herbacea tea is 70-80 g/100 g. The content of sodium in the Saliconia herbacea tea is 70-80 g/100 g (abstract and [0012]).  In addition, the tea of the invention may further include a step of selecting those having an average particle diameter of 10 to 30 mesh from the roasted green tea seeds ([0027]) Specifically, SHON SI SUN et al teach that the invention relates to a method for producing green tea having no salty taste and savory flavor using only green tea seeds without using other auxiliary materials, and green tea  produced thereby ([0001]) and that  green tea contains various minerals such as calcium, magnesium, potassium, iron, and phosphorus, so it is used as a good medicine for adult diseases ([0005]). SHON SI SUN et al teach that green tea contains more than 60% of dietary fiber, which slows the absorption of cholesterol and sugar and contributes to adult diseases. It has been reported to prevent it from rising ([0009]).   

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of      SHON SI SUN et al is that   SHON SI SUN et al does not expressly teach that the functional reinforce nutritional composition produced by their process comprises sodium of less than 6.8 wt.%, carbohydrates of 61 wt.% or greater, based on a dry weight, potassium (K) of 0.1 to 3.0 wt.%, calcium (Ca) of 0.1 to 2.0 wt.%, magnesium (Mg) of 0.1 to 1.5 
 Sliconia herbace)  depending on the desired result.   Determining optimal working conditions is routine experimentation and is readily practiced by one of ordinary skill.  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both the instant application and SHON SI SUN et al are directed to a method of preparing a functionally reinforced desalted nutritional composition from a halophyte. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Katzen  to arrive at a method of preparing a functionally reinforced desalted nutritional composition from a halophyte.  SHON SI SUN et al  teach that t the green tea tea of the present  prepared using only green tea seeds without using other auxiliary materials has superior flavor and has no salty taste compared to green tea prepared using green tea leaves and green tea itself ([0076]).
From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed August 31, 2021, with respect to: the rejection of claims 2,4 and 5 under 35 U.S.C. § 101; Claims 1,2,4, 5,17 and 20  under 35 USC 103 as being obvious over Katzen (US PG Publication 2005/0048080 A1);and claims 1,2,4, 5,17 and 20 were under 35 USC 103 as being obvious over Kim et al. (US PG Publication 2010/0304000 A1)  have been considered but are moot in view of a new grounds of rejection set forth above.






















Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600


/ALI SOROUSH/Primary Examiner, Art Unit 1617